Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-16-00668-CV

                                 America Amada GONZALEZ,
                                          Appellant

                                                 v.

             Jose Gilberto PENA, Imelda B. Pena, and Maria Guadalupe Villarreal,
                                         Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-15-547
                          Honorable Jose Luis Garza, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s Order of Dismissal is
REVERSED and the cause is REMANDED to the trial court with instructions for the trial court to
reinstate the suit on the court’s active docket.

       It is ORDERED that appellant recover her costs of appeal from appellees.

       SIGNED August 2, 2017.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice